1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6      U.S. EQUAL EMPLOYMENT                             Case No. 3:19-cv-00537-MMD-WGC
       OPPORTUNITY COMMISSION,
7                                                                      ORDER
                                      Plaintiff,
8            v.

9      HERB HALLMAN CHEVROLET, INC.
       D/B/A CHAMPION CHEVROLET,
10
                                 Defendants.
11

12   I.     SUMMARY

13          Gary Quaintance has moved to intervene in this action as Intervenor-Plaintiff under

14   Fed. R. Civ. P. 24(a). The Court has considered Defendant Herb Hallman Chevrolet, Inc.

15   d/b/a Champion Chevrolet’s (“Champion”) opposition (ECF No. 29) and Quaintance’s

16   reply (ECF No. 32). 1 Plaintiff United States Equal Employment Opportunity Commission

17   (“EEOC”) filed a notice of non-opposition to the Motion. (ECF No. 27.) The Court finds that

18   Quaintance has established no right to intervene in this matter and will therefore deny the

19   Motion. Champion’s alternative motion to compel arbitration (ECF No. 30) will thus be

20   denied as moot.

21   II.    BACKGROUND

22          The EEOC filed this action on August 28, 2019. (ECF No. 1.) The complaint is

23   brought pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”) and Title I of the

24   Civil Rights Act of 1991 (“Title I”) to correct unlawful employment practices on the basis of

25   sex, on behalf of claimant Dena Palmer. (Id. at 1.)

26   ///

27   ///
            1Quaintance   filed a motion for enlargement of time to file his reply (ECF No. 31)
28
     which the Court will grant nunc pro tunc.
1           In the complaint, the EEOC asserts three sex-based claims against Champion: (1)

2    disparate treatment based on sex in violation of section 703(a)(1) of Title VII, 42 U.S.C.

3    §2000e-2(a)(1) (claim one); (2) hostile work environment based on sex in violation of the

4    same (claim two); and (3) constructive discharge (claim three). (Id. at 3–6.) The EEOC

5    seeks, inter alia, compensatory damages, injunctive relief, and punitive damages related

6    to these claims. (Id. at 7.)

7           Champion answered the complaint on November 1, 2019 (ECF No. 19).

8    Quaintance filed the Motion on December 4, 2019, accompanied by a Complaint in

9    Intervention (“CI”) (ECF Nos. 25, 25-1). In the CI, Quaintance asserts both federal and

10   state law claims. (See generally ECF No. 25-1.) His federal claims consist of claims for

11   unlawful discrimination based on protected activity in violation of Title VII’s antiretaliation

12   provision, 42 U.S.C. § 2000e-3(a), and a related wrongful termination or constructive

13   discharge claim (claims one and two). (Id. at 13–15.) His state law claims are for (1) breach

14   of contract based on promise of continued employment (claim three), (2) negligent hiring,

15   supervision, and retention (claim four), and (3) respondeat superior liability (claim five).

16   (Id. at 16–18.) Quaintance seeks, inter alia, damages, declaratory relief and injunctive

17   relief individualized to his claimed harms. (See id. at 18–20.) Champion filed its opposition

18   to Quaintance’s motion on December 18, 2019, and alternatively moved to compel

19   Quaintance to arbitrate his claims. (ECF Nos. 29, 30.)

20   III.   DISCUSSION

21          When evaluating motions to intervene as a matter of right, courts construe Rule 24

22   liberally in favor of potential intervenors, focusing on practical considerations rather than

23   technical distinctions. Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 817 (9th Cir.

24   2001). Nonetheless, an applicant for intervention bears the burden of showing that he/she

25   is entitled to intervene. United States v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir.

26   2004). The Court concludes that Quaintance has failed to meet this burden. The Court

27   therefore does not consider Champion’s motion to compel arbitration (ECF No. 30), which

28   is rendered moot.

                                                   2
1           Under Rule 24(a) anyone may intervene in an action as of right upon “timely”

2    moving to do so where the individual is “given an unconditional right to intervene by a

3    federal statute.” Fed. R. Civ. P. 24(a)(1). An individual may also intervene where he

4    “claims an interest relating to the property or transaction that is the subject of the action,

5    and is so situated that disposing of the action may as a practical matter impair or impede

6    the movant’s ability to protect [his] interest, unless existing parties adequately represent

7    that interest.” Fed. R. Civ. P. 24(a)(2).

8           The Ninth Circuit Court of Appeals has further clarified the requirements for

9    intervention under section (a)(2) as follows:

10                  (1) the applicant must timely move to intervene; (2) the applicant must
                    have a significantly protectable interest relating to the property or
11                  transaction that is the subject of the action; (3) the applicant must be
                    situated such that the disposition of the action may impair or impede
12                  the party’s ability to protect that interest; and (4) the applicant’s
                    interest must not be adequately represented by existing parties.
13

14   Freedom from Religion Found., Inc. v. Geithner, 644 F.3d 836, 841 (9th Cir. 2011)

15   (citations omitted). ‘Failure to satisfy any one of the requirements is fatal to the application.’

16   Id. (quoting Perry v. Prop. 8 Official Proponents, 587 F.3d 947, 950 (9th Cir. 2009)).

17          The Court addresses whether the Motion is timely before turning to the other

18   factors.

19          A.     Timeliness

20          “Timeliness is ‘the threshold requirement’ for intervention as of right.” League of

21   United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1302 (9th Cir. 1997) (quoting United

22   States v. Oregon, 913 F.2d 576, 588 (9th Cir. 1990)). Champion claims that Quaintance’s

23   Motion is untimely because Quaintance intended to bring suit against Champion as of July

24   2019 and offers no explanation for his delay in seeking invention. (ECF No. 29 at 6–8.)

25   Champion otherwise argues that allowing Quaintance to join after his delay would

26   prejudice it (id.). Quaintance argues that the Motion is timely because it was brought only

27   four months after this lawsuit was filed (see ECF No. 1) and one month after Champion

28   ///

                                                     3
1    answered the complaint (see ECF No. 20). (ECF No. 25 at 3–4.) Quaintance additionally

2    points out that this case is in its early stages. (Id.)

3           The Court agrees with Quaintance that his Motion is timely. The Court considers

4    this matter to be in its earliest stages—e.g., the early neutral evaluation has been

5    rescheduled to March 3, 2020 (ECF No. 40) and discovery is not due to close until April

6    28, 2020 (ECF No. 23). The Court also concludes that Champion’s arguments regarding

7    prejudice (ECF No. 29 at 7–8) are largely irrelevant to the Court’s timeliness inquiry. To

8    be sure, the Court finds that any claim of prejudice to Champion by asserted delay is de

9    minimis at best. The Court therefore finds the Motion timely and turns to assessing

10   whether Quaintance has established the other prerequisites to intervention.

11          B.      Other Requirements

12          As a preliminary matter, it is not clear from the Motion that Quaintance seeks to

13   intervene under both sections (a)(1) and (a)(2). While Champion’s opposition challenges

14   the existence of an unconditional right under Rule 24(a)(1) (ECF No. 29 at 9–10),

15   Quaintance’s Motion does not so much as mention the word unconditional (see generally

16   ECF No. 25) although he does in his reply (ECF No. 32 at 2–3). In any event, to the extent

17   Quaintance argues that he has an unconditional right to intervene under Rule 24(a)(1)

18   (id.), the Court disagrees.

19          In both the Motion and his reply, Quaintance contends that he is an “aggrieved

20   person” and as such has a statutory right to intervene in this action under 42 U.S.C. §

21   2000e–5(f)(1). (ECF No. 25 at 4; ECF No. 32 at 2–3.) His reply makes it clear that his

22   position is that this is an unconditional statutory right as required by section (a)(1). (ECF

23   No. 32 at 2.) It appears that Quaintance’s supposition is that he is an aggrieved person in

24   the context of this action because he filed the Charge of Discrimination (“COD”) (ECF No.

25   29-5) that ultimately triggered the EEOC’s lawsuit. (ECF No. 25 at 4; see also ECF No. 32

26   at 2 (stating that Quaintance is an “‘aggrieved person’ as he is the catalyst behind this

27   entire proceeding”). But Quaintance cites no authority to support this theory of aggrieved

28   person. To be clear, the COD in gist provided that Quaintance witnessed discrimination

                                                     4
1    “provide separate and independent avenues of relief”). The Court therefore finds no right

2    to intervene under Rule 24(a)(2).

3          In sum, Quaintance has not met his burden to show that he has a right to intervene

4    in this action as of right under Rule 24(a)(1) or (a)(2) and he does not seek permissive

5    intervention under Rule 24(b). The Court will therefore deny his Motion.

6    IV.   CONCLUSION

7          The Court notes that the parties made several arguments and cited to several cases

8    not discussed above. The Court has reviewed these arguments and cases and determines

9    that they do not warrant discussion as they do not affect the outcome of the issues before

10   the Court.

11         It is therefore ordered that Gary Quaintance’s motion for enlargement of time (ECF

12   No. 31) is granted nunc pro tunc.

13         It is further ordered that Quaintance’s motion to intervene under Fed. R. Civ. P.

14   24(a) (ECF No. 25) is denied.

15         It is further ordered that Defendant Herb Hallman Chevrolet d/b/a Champion

16   Chevrolet’s motion to compel arbitration (ECF No. 30) is therefore denied as moot.

17         DATED THIS 3rd day of February 2020.

18

19
                                              MIRANDA M. DU
20                                            CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28

                                                 7
